Dismissed and Memorandum Opinion filed January 11, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-21-00237-CV

         ELIJAH OVERTON AND GLORIA OVERTON, Appellants

                                          V.
    WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS
   INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR MFRA
                   TRUST 2014-2., Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-DCV-268031

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 12, 2021. On September 8,
2021, appellants tendered a brief that did not comply with the Texas Rules of
Appellate Procedure. On November 23, 2021, this court issued an order striking
appellants’ non-conforming brief and ordered appellants to file a conforming brief
within 10 days or the appeal would be dismissed for want of prosecution. See Tex
R. App. P. 38.9(a), 38.8(a)(1).
      Appellants filed no brief or other response. We dismiss the appeal.



                                  PER CURIAM


Panel consists of Justices Jewell, Spain, and Wilson.




                                         2